Matter of Shanirca D. (Jawnetta D.) (2018 NY Slip Op 00624)





Matter of Shanirca D. (Jawnetta D.)


2018 NY Slip Op 00624


Decided on February 1, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 1, 2018

Sweeny, J.P., Manzanet-Daniels, Webber, Kahn, Moulton, JJ.


5592A 5592

[*1] In re Shanirca D., A Dependent Child Under the Age of Eighteen Years, etc., Jawnetta D., Respondent-Appellant, Administration for Children's Services, Petitioner-Respondent.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Daniel Matza-Brown of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Amy Hausknecht of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Jane Pearl, J.), entered on or about August 30, 2016, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about August 30, 2016, which found that respondent mother had neglected the subject child, unanimously affirmed, without costs. Appeal from the fact-finding order, unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
Petitioner agency proved by a preponderance of the evidence that the mother had neglected the child (see Family Ct Act §§ 1012[f][i][B]; 1046[b][i]). The record shows that the mother's untreated mental illness, lack of insight into the effect of her illness on the child, and misuse of alcohol created a "substantial probability" that the child would not receive her mental health treatment and would be placed at "imminent risk of harm" (Matter of Michael P. [Orthensia H.], 137 AD3d 499, 500 [1st Dept 2016] [internal quotation marks omitted]; see Matter of Jalicia G. [Jacqueline G.], 130 AD3d 402, 403 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 1, 2018
CLERK